.   ,·                  Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 1 of 38



                                                                                             FILED fN CLERK'S OFFICE
                                                                                                 U.S.D.C. · Atlanta

                                                C



                             IN THE UNITED STATES DISTRICT COURT                              JUL _2 6 2021
                            FOR THE NORTHERN DISTRICT OF GEORG
                                       ATLANTA DIVISION


         PHISH, INC., a Delaware corporation,

                           Plaintiff,
                                                                        1 :21-CV-2982
                                                          Case No. - - - - - -

                   v.

         VARIOUS JOHN DOES, JANE DOES,
         AND XYZ CORPORATIONS,

                           Defendants.


                       COMPLAINT FOR FEDERAL TRADEMARK·
                   INFRINGEMENT; FEDERAL UNFAIR COMPETITION
                    AND FALSE DESIGNATION OF ORIGIN; GEORGIA
                DECEPTIVE TRADE PRACTICES AND UNFAIR COMPETITION

                                        APPLICATION TO FILE UNDER SEAL

                        PURSUANT TO 15 U.S.C. § 1116(d)(8) FILED CONCURRENTLY_

                   Plaintiff, Phish, Inc. ("Plaintiff), as and for its complaint, hereby alleges as

         follows:

                                               ,JURISDICTION AND VENUE

                   1.     The claims set forth herein arise under the trademark laws of the

         United States, 15 U.S.C. § 1051 et seq., as well as the statutory law of this state.

         Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, as


                                        . 'r
         72702399v.l
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 2 of 38




 the federal trademark claims herein arise under the laws of the United States. This

 Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over all state law

claims in this civil action.

          2.      This Court has personal jurisdiction over the Defendants, who, upon

information and belief, are or will be found conducting business in this District,

and are or will be performing the acts ofinfringement set forth in this Complaint in

this District.

          3.      Venue is proper in this District, which encompasses the Ameris Bank

Amphitheatre in Alpharetta, Georgia, pursuant to 28 U.S.C. § 1391(b), in that a

substantial part of the events giving rise to the claims herein have occurred, and

will occur, in this District.

                                            PARTIES

          4.     Phish, Inc. is a Delaware corporation with its principal offices located

at 431 Pine Street, Suite 1, Burlington, Vermont 05401.

         5.      Defendants Various John Does, Jane Does and XYZ Corporations are

unknown and unidentified individuals who are expected to sell Counterfeit/Bootleg

Merchandise at Phish concerts during the-2021 Tour (as defined herein).

         6.      The identities and residences of Defendants (including additional

Defendants) are unknown at this time, and the Complaint will be amended to


                                              2
72702399v.l
                   Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 3 of 38




    include the names and addresses of those defendants who permit themselv~s to be

    identified.

                                                   FACTS

            , 7.      Plaintiff is the owner of various intellectual property rights of the

    world famous musical group known as Phish ("Phish").

             8.       Phish first formed in late 1983 at the University of Vermont, and after

    performing concerts throughout the early 1980s, released their first cassette album

    in 1988. During the 1990s, Phish gained substantial fame as an eclectic rock & roll

    band.

             9.      Throughout the 1990s, Phish toured the world and recorded albums.

    From 1992 to 1999, seven of its albums made it to the Billb6ard 200 Charts, a
.                                       .

    music trade industry publication. In 1994, one of its songs, "Down with Disease,"

    became the band's first video and received airplay on the nationwide cable

    television channel MTV.

            10.      Phish' s popularity grew during the -latter half of the 1990s, as th~ir

ceaseless touring had helped make them one of the top concert draws in the nation. _

During a temporary hiatus from touring together in 2000-2002, each of Phish' s

band members released albums and made appearances in various venues, and the




                                                   3
72702399v.1
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 4 of 38




 band made an appearance on the television show, "The Simpsons" before releas.ing

 a massive set of live albums (as well as a DVD) during 2902 and 2003.

              11.   Between 2002 and 2004, Phish again toured across the country and

 released albums. Concerts throughout this time drew crowds in the thousands at

 each performance. Between 2000 and 2004, numerous records of Phish concerts

 made the Billboard 200 Chart.

          12.       Phish ended its 2003 summer tour with a two-day festival in

Limestone, Maine. As with prior Phish festivals, the band performed three sets

each day, with on-site camping as well as numerous attractions a~d art installations
   '                                      .
created by teams of talented artists and performers. This popular festival had a

turnout of approximately 70,000 fans. To cap off the 2004 tour, Phish performed a

two-day festival in the !ural town of Coventry, Vermont, the band's first ever home

state festival and the first public outdoor Vermont appearance since 1995. This

final performance had a turnout of approximately 50,000 fans.

          13.       Between 2004 and 2009, many albums were released under the band's

famous name, PHISH. Since the 1980s, Phish has sold close to eight million

(8,000,000) albums and has released at least forty (40) live CD sets and seven (7)

live DVD sets. In addition, Phish has released audio downloads of every concert

between 2002 and 2017 as well as live video webcasts of more than one hundred


                                               4
72702399v.l
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 5 of 38




 and forty-five (145) concerts during those same years. Several albums, including

 live performances at Madison Square Garden and in Las Vegas, Nevada made the

 Top Internet Album charts during that time.

          14.      Beginning in.,May of 2009, Phish embarked on another enormously

 successful series of a~nual nation~ide concert tours. During the 2009 tour, Phish

played 50 concerts in'27 venues, all of which were sold out. In 2010, Phish again

conducted a nationwide tour, playing almost 50 concerts at 29 venues, all of which

were sold out. Each year since - from 2011 through the present (with the

exception of a suspension of touring due to the pandemic) - Phish has toured t~e

country playing dozens of sold-out concerts for its legion of fans.

          15.     The individual members of Phish currently include TREY

ANASTASIO, MIKE GORDON, JON FISHMAN, and PAGE MCCONNELL (the

"Artists"), who have each achieved great renown and reputation throughoutthe

world as· members of Phish.

          16.     Plaintiff owns federal registrations for its trademarks in the name

PHISH, including PHISH FOOD, U.S. Registration Number 2173816 for clothing,

namely, T-shirts, shirts, hats and jackets in International Class ("IC") 25 and.ice

cream, frozen yogurt and sorbet in IC 30; PHISH, U.S. Reg. No. 2096010 for

providing a data base of information on a global computer net.work in the fields of


                                              5
72702399v.l
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 6 of 38




 music and entertainment in IC 41; PHISH, U.S. Reg. No. 2029049 for musical

 audio and video recordings in IC 9; PHISH, U.S. Reg. No. 2029048 for posters,

 decals, calendars, sheet music, newsletters and books in the fields of music and

 entertainment in IC 16; PHISH, U.S. Reg. No. 1917861 for bumper stickers in IC

 16 and hats, T-Shirts, shirts and jackets in IC 25; PHISH, U.S. Reg. No. 1782981

for entertainment in the nature of musical group in IC 41; and PHISH and design,

U.S. Reg. No. 1930480 for bumper stickers in IC 16; hats, T-shirts, shirts, and

jackets in IC 25; and cloth patches for clothing in IC 26 (collectively, the "PHISH

Marks"). Copies of federal registration certificates for the Phish Marks are

attached hereto as Exhibit A.

          17.     Phish Artist Trey Anastasio, along with members of another band,
                                                                        •·
also owns a federal registration for the trademark OYSTERHEAD, U.S. Reg. No.

2662635 for prerecorded musical recordings in IC 9 and jackets, hats, shirts and T-

shirts in IC 25. Plaintiff is licensed to sell merchandise containing the

OYSTERHEAD mark. A copy of the federal registration certificate for the

OYSTERHEAD mark is attached as Exhibit B.

          18.     Anastasio also owns federal registrations for the trademark

GAMEHENDGE, U.S. Reg. No. 2048310 for clothing, namely, hats, T-shirts,

shirts in IC 25; and GAMEHENDGE, U.S. Reg. No. 2053513 for bumper stickers


                                              6
72702399v.J
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 7 of 38




 and decals in the fields of music and entertainment in IC 16. Copies of the federal

 registration certificates for the GAMEHENDGE marks are attached as Exhibit C.

 Anastasio and Plaintiff have used the mark GAMEHENDGE since at least as early

 as 1988. Plaintiff is also licensed to manufacture and sell merchandise containing

 the GAMEHENDGE marks.

              19.   Plaintiff is also the owner of a charitable fund-raising entity known as

 the Waterwheel Foundation, Inc., through which it owns a federal registration for

the trademark WATERWHEEL, U.S. Reg. No. 2247438 for charitable fund raising

and distribution of funds to charities in IC 36. A copy of the federal registration

certificate for the WATERWHEEL mark is attached as Exhibit D. Plaintiff has

used the WATERWHEEL mark in commerce since at least as early as 1997 in

connection with the band's charitable works.

          20.       Phish Artist McConnell owns an entity known as A. Dante, LLC,

through which he owns the trademark VIDA BLUE for entertainment in the nature

of live musical performances by a musical group. Plaintiff is also licensed to

manufacture and sell merchandise containing the VIDA BLUE mark, and both

McConnell and Plaintiff have used the mark in commerce since at least as early as

2001.




                                                7
72702399v.l
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 8 of 38




           21.    Plaintiff has used a majority of the PHISH Marks since at least as

 early as 1983, and has also used the trademarks OYSTERHEAD,

 GAMEHENDGE, WATERWHEEL and VIDA BLUE, as well as the service

 marks, trade names, logos and likenesses of the .Artists (collectively, the

 "Plaintiffs Marks") substantially and continuously in interstate commerce,

 including through publishing and distributing of albums, recordings and other

merchandise; through publicity and marketing over the internet and other media;

and through printing and distribution of tickets to its concerts. Plaintiff has the

right to sell any and all genuine merchandise bearing the Plaintiffs Marks

("Merchandise").

           22.    Plaintiff, through its agreements with the Artists, Waterwhe~l

Foundation and A. Dante LLC, has the right to enforce the Plaintiffs Marks.

          23..    Due to Phish' s enormous success and popularity, Plaintiff has

regularly received financially lucrative offers to license Plain~iff' s Marks for use

on a variety of products, such as from the manufacturers of PHISH FOOD ice

cream, Ben & Jerry's. However, Plaintiff is careful to limit such merchandising

activities only to products of the highest quality and pursuant to arrangements by

which it maintains complete control over the manner in which its name and

likenesses are presented, in line with the high regard in which the Phish name is


                                              8
72702399v, 1
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 9 of 38




held in the popular music industry. Pursuant to its licensing arrangements, goods

bearing the Plaintiffs Marks have been distributed widely throughout the Uniteh

States; for example, over a million genuine T-shirts bearing Plaintiffs Marks have

been sold or otherwise distributed since 1994.

          24.     As a result of such sales and distribution, as well as Phish's

enormously popular concert tours and recordings, the Plaintiffs Marks have

developed and now possess a secondary and distinctive meaning to purchasers of

its Merchandise.

          25.     Phish has scheduled another concert tour for 2021 (the."2021 Tour")

i'.ncluding July 31 and August 1, 2021 with concerts at Ameris Bank'Amphitheatre

in Alpharetta, Georgia. The 2021 Tour continues with concerts in many other

venues across the country.

          26.     The concerts of the 2021 Tour have been highly publicized and

several of them are already sold out or close to selling out. Phish will perform

before hundreds of thousands of people during the 2021 Tour. In addition, Plaintiff

will manufacture, distribute and sell, and has or will license third-party vendors to

manufacture, distribute and sell, authentic Merchandise at all of its concerts during

the 2021 Tour.




                                              9
72702399v.l
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 10 of 38




              27.   Since the inception of Phish's popularity in the 1990s, Phish's concert

 tours have been plagued by individuals who sell unauthorized merchandise near, at

 and sometimes inside a concert venue. These individuals .are commonly referred to

 as "Bootleggers" and their activities are known as "Bootlegging." The merchandise

 sold by Bootleggers bearing unauthorized copies of Plaintiffs Marks is referred to

·as "Bootleg Merchandise" or "Unauthorized Merchandise" (hereinafter "Bootleg

 Merchandise").

          28.       Bootleggers are peddlers who, without permission or authorization,

 misappropriate the names, likenesses, logos, artwork and/or trademarks of

performing artists and musical groups for use on merchandise to sell to the general
                         .                                                             .

public in order to cash in on such group's commercial value and reputation, all in

violation of the rights of those individuals and companies which possess the

exclusive right to engage in such commercial activity.
                             '
          29.       In 1994, Plaintiffs nierchandising predecessor, Giant Merchandising

("Giant"), first sought and obtained orders authorizing the seizure of BootlegI



Merchandise sold during a Phish tour, resulting in the seizure of thousands of such

illegal items. From 1995 through 2019, similar seizure orders have removed tens of

thousands of pieces of illegal Bootleg Merchandise from around Phish concert

·venues.


72702399v.l
              Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 11 of 38




          30.    Defendants herein are Bootleggers who have and will manufacture,

 sell, offer for sale, hold for sale, advertise and/or distribute unauthorized, imitation

 and inferior Bootleg Merchandise containing the Plaintiffs Marks within the

vicinity of the Ameris Bank Amphitheatre concert and at all concerts during the

2021 Tour.

          31.    Because they are generally nomadic individuals without permanent

business premises, it is impossible to identify Bootleggers prior to a concert and

the Bootleggers often flee the area of the concert once they have sold their Bootleg

Merchandise. Thus, Phish has been unable to determine the identities of

Defendants prior to filing this action.

          32.    Based ~pon Plaintiffs experience in· selling concert tour merchandise

at similar concerts and performances throughout the country, it is virtually certain

that before, during and after each Phish concert during the 2021 Tour, Bootleggers

will attempt to distribute and sell Bootleg Merchandise. Plaintiffs experience and

belief proved to be correct in that Bootleg Merchandise was found to be sold at

several Phish concerts during the most recent Tours.

         33.     This Bootleg Merchandi~e is of the same general nature and type as

Plaintiffs Merchandise, and so related and similar to the ·genuine Plaintiffs •

Merchandise that Defendants' use is likely to cause confusion, to cause mistake


                                            11
72702399v.l
              Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 12 of 38

                                                                      _)




 and to deceive consumers into believing Bootleg Merchandise is associated with,

 sponsored by or endorsed by Plaintiff.

          34.     Defendants' Bootleg Mercha~dise is inferior in quality, and its sale

will be damaging to the reputation which Plaintiff has developed in connection

with its sale of authentic Merchandise and to the goodwill Plai:p.tiff has developed

in Plaintiffs Marks.

          35.    These unauthorized sales of Bootleg Merchandise are likely to create

confusion and/or misunderstanding by its purchasers regarding its source and

sponsorship.

          36.    Upon information and belief, Defendants have been transacting and

continue to transact busirtes~, and have been and continue to infringe Plaintiffs

rights in the Plaintiff's Marks in this District and elsewhere in interstate commerce,

and regularly have been and now do business and solicit business and derive

substantial revenue from goods sold, used and consumed in interstate commerce

including from Bootleg Merchandise sold in this District.

                                  FIRST CLAIM FOR RELIEF
                (FEDERAL TRADEMARK INFRINGEMENT UNDER {15 U.S.C. §1114)
                                                                  I
         37.     Plaintiff repeats and realleges the foregoing allegations as if fully set
                                                   I




forth herein.



                                              12
72702399v.l
              Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 13 of 38

                                '
                                l·




           38.   The PHISH Marks, and the OYSTERHEAD, GAMEHENDGE and

 WATERWHEEL marks are highly distinctive and arbitrary, of great value

 throughout the United States, and have become universally associated in the public

 mind with the products and services of Phish and its Artists.

           39.   The federal registrations for the PHISH Marks, OYSTERHEAD,

 GAMEHENDGE and WATERWHEEL are incontestable pursuant to 15 U.S.C. §

 1065.

           40.   Defendants have constructive notice of the PHISH Marks,

 OYSTERHEAD, GAMEHENDGE and WATERWHEEL pursuant to 15 U.S.C. §

 1072.

           41.   On information and belief, Defendants also have actual notice of

Plaintiff's rights in the PHISH Marks, OYSTERHEAD, GAMEHENDGE, and

WATERWHEEL.

           42.   Without Plaintiffs authorization or consent, Defendants have

manufactured, distributed, offered for sale, held for sale, advertised and/or sold the

Bootleg Merchandise to the consuming public in commerce, and/or will

manufacture, distribute, offer for sale, hold for sale, advertise and sell such
       I
'merchandise during the 2021 Tour, including at the Ameris Bank Amphitheatre, in

direct competition with Plaintiffs sale ?fits genuine Merchandise.


                                            13
72702399v,l




                            )
                   Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 14 of 38




                 43.   Defendants' use of copies or simulations of the PHISH Marks,

   OYSTERHEAD, GAMEHENDGE and WATERWHEEL, is likely to cause and is

   causing confusion, mistake and deception among the general purchasing public as

   to the origin of the Bootleg Merchandise, and is likely to deceive the public into

   believing that the Bootleg Merchandise being sold by Defendants originates from,
                                                                               (


   is associated with or otherwise is authorized by Plaintiff, all to the damage and

   detriment of Plai~tiff s reputation, goodwill and sales.

             44.       On information and belief, Defendant's conduct has been or will be in

   malicious, fraudulent, deliberate, willful and intentional disregard of Plaintiffs

   rights, making this ati "exceptional" case within the meaning of Section 35 of the

   Lanham Act, 15 U.S.C. § 1117.

             45.       Plaintiff has no adequate remedy at law and; if Defendants' activities
                                                                 J

   are not enjoined, Plaintiff will continue to suffer irreparable harm and injury to its_

 . goodwill and reputation. Plaintiff cannot be adequately compensated for these
                                                       1
   injuries by damages alone, and Plaintiff has no adequate remedy at law for

, Defendants' infringement of its rights. Plaintiff is entitled to injunctive relief, as

  well as attorneys' fees and damages, which may be trebled.




                                                  14
  72702399v. l
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 15 of 38




                            SECOND CLAIM FOR RELIEF
               (FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION
                      OF ORIGIN UNDER (15 U.S.C. § 1125(a))

              46.   Plain,tiff repeats and realleges the foregoing allegations as if fully set

 forth herein.

          47.       Defendants have manufactured, distributed, offered for sale, held for

 sale, advertised, and sold and/or will manufacture, distribute, offer for sale, hold

for sale, advertise and sell Bootleg Merchandise which bears unauthorized copies

of Plaintiffs Marks at the Ameris Bank Amphitheatre Concert and at all concerts

to be performed by Phish during the 2021 Tour, without Plaintiff's authorization, .

and as such, Defendants' use is likely to cause confusion to the general purchasing

public.

          48.       By misappropriating and using the Plaintiff's Marks, Defendants

misrepresent and falsely describe to the' general public the origin and source of the

Bootleg Merchandise and create a likelihood of confusion by ultimate purchasers

as to both the source and sponsorship of such merchandise.

          49.       Defendants' unlawful, unauthorized and unlicensed manufacture,

distribution, offer for sale and/or sale of Bootleg Merchandise creates express and

implied representations that the Bootleg Merchandise was created, authorized or




                                                 15
72702399v.I
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 16 of 38




 approved by Plaintiff, all to Defendants' profit and Plaintiffs great damage and

lllJUry.

           50.    Defendants acts are in violation of Section 43(a) of the Lanham Act,

 15 U.S.C. § 1125(a), in that Defendants' use of the Plaintiffs Marks, in connection

with Defendants' goods and services sold in interstate commerce constitutes a false

designation of origin and unfair competition.
                                 _j


          51.     On information and belief, Defendants' conduct has been or will be in
                                                 I




malicious, fraudulent, deliberate, willful and intentional disregard of Plaintiffs
                                      .                   .    '
rights, making this an "exceptional" case within the meaning of Section 35 of the

'Lap.ham Act, 15 U.S.C. § 1117. ·

            Plaintiff has no adequate remedy at law, and. if not enjoined,
          52.
                  .     ,~


Defendants' activities will cause immediate and irreparable injury to Plaintiff.

Plaintiff cannot be adequately compensated for these injuries by damages alone,

and Plaintiff has no adequate remedy at law for Defendants' infringement of its

rights. Plaintiff is entitled to injunctive relief, as well as attorneys' fees and

damages, which may be trebled ..

                           THIRD CLAIM FOR RELIEF
              (FEDERAL TRADEMARK DILUTION UNDER 15 U.S.C. § 1125(c))

         53.      Plaintiff repeats and r~alleges the foregoing allegations as if fully set

forth herein.

                                               16
72702399v.l
                 Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 17 of 38




                54.    The Plaintiffs Marks are "famous marks" within the meaning of§
                                   '                                    J




   43(c) of the Lanham Act, 15 U.S.C. § 1125(c)(l) and have been famous marks

  prior to Defendants' conduct as alleged herein.

            55.        Defendants' manufacture, distribution, sale, advertisement, holding

   and/or offer for sale in commerce of Bootleg Merchandise dilutes the distinctive

  quality of the Plaintiffs Marks, and was or will be done with the willful intent to

  trade on Plaintiff's reputation and/or to cause dilution of the Plaintiff's Marks.

            56.       Defendants' acts constitute knowing and willful violation of

  Plaintiffs rights unqer section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

            57. · Plaintiff has no adequate remedy at law and, if Defendants' activities

  are not enjoined, will continue to suffer-irreparable harm and injury to Plaintiffs

, goodwill and reputation. Plaintiff cannot be adequately compensated for these

  injuries by damages alone, and Plaintiff has no adequate remedy at law for

  Defendants' infringement of its rights. Plaintiff is entitled to injunctive relief, as

  well as attorneys' fees and damages, which may be trebled.
                                                                            \

                                 FOURTH CLAIM FOR RELIEF
                      (Deceptive Trade Practices in Violation of Georgia Law)

           58.        Plaintiff repeats and realleges the foregoing allegations as if fully set

  forth. herein.



                                                   17
  72702399v.l
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 18 of 38


                               j



              59.   Defendants' manufacture, distribution, sale, advertisement, holding

 and/or offer for sale in commerce of Bootleg Merchandise has caused a likelihood

 of confusion or of misunderstanding as to the source, sponsorship, approval, or

certification of Defendants' Bootleg Merchandise, and furthermore has caused a

likelihood of confusion or of misunderstanding for consumers as to affiliation,

connection, or association with or certification by Phish, in violation of O.C.G.A.

§ 10-1-372.

          60.       Defendants' deceptive trade practices have caused and continue to

cause irreparable damages to Phish.

          61.       On information and belief, Defendants have enjoyed or will enjoy
                                                    I                             •




substantial profits attribuJable to their deceptive trade practices, profits that should

be disgorged to Phish.

        · 62.       Unless restrained and enjoined by this Court, Defendants will persist

in their deceptive trade practices, thereby causing Phish further irreparable harm.

          63.       Defendants' deceptive trade practices have caused and continue to

cause irreparable harm to Phish, for which Phish has no adequate remedy at law.




                                               18
72702399v.J
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 19 of 38




                                FIFTH CLAIM FOR RELIEF
                              (Common Law Unfair Competition)

              64.   Plaintiff repeats and realleges the foregoing allegations as if fully set

 forth herein.

          65.       Defendants' manufacture, 9-istribution, sale, advertisement, holding

 and/or offer for sale in commerce of Bootleg Merchandise has caused a likelihood

 of confusion or of misunderstanding as to the source, sponsorship, approval, or

certification of Defendants' Bootleg Merchandise, and constitutes unfair

competition under Georgia common law. Defendants' deceptive trade practices

have caused and continue to cause irreparable damages to Phish.

          66.       On information and belief, Defendants have enjoyed or will enjoy

substantial profits attributable to their unfair competition, profits that should be

disgorged to Phish.

          67.       Unless restrained and enjoined by this Court, Defendants will persist

in their acts of unfair competition, thereby causing Phish further irreparable harm.

          68.       Defendants' acts of unfair competition have caused and continue to

cause irreparable harm to Phish, for which Phish has no adequate remedy at law.

                                    PRAYER FOR RELIEF

         Wherefore, Plaintiff Phish prays for relief as follows:



                                                19
72702399v.l
               Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 20 of 38




              1.   That this Court issue a preliminary and permanent injunction

prohibiting the Defendants, their agents, servants, employees, officers, attorneys,

 successors and assigns and all persons acting on the Defendants' behalf from:

          a)       manufacturing, distributing, offering for sale, holding for sale,

                   advertising, or selling any clothing, jewelry, photographs, posters,

                   recordings, and other merchandise bearing unauthorized copies of the

                   Plaintiffs Marks, or any colorable imitation thereof ("Bootleg

                   Merchandise");

          b)       representing that any article of Bootleg Merchandise manufactured,

                   distributed, sold, held for sale or advertised by the Defendants is

                   sponsored or authorized by the Plaintiff, Phish or the Artists; and
                                                 '
          c)       otherwise using the Plaintiffs Marks in any manner likely to cause

                   confusion as to the source, origin, sponsorship or affiliation of any

                   products manufactured, distributed, held for sale, offered for sale or

                   sold by Defendants;

          2.       That this Court issue an order permitting seizure of the Bootleg

Merchandise as set forth in the motion and proposed order submitted herewith;

         3.        That Plaintiff be afforded such other relief to which it is entitled

pursuing to 15 U. S .C. § 1116;


                                                20
72702399v.l
                Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 21 of 38




           4.      That Plaintiff recover damages arising out of Defendants'

 infringement and unfair competition, and that such award be trebled pursuant to 15

 U.S.C. § 1117;

           5.      That Defendants be ordered to conduct a full accounting, including

but not limited to an accounting of all revenue and profits derived from

Defendants' manufacture, distribution, offer for sale or sale of Bootleg
                                            '

Merchandise and that Plaintiff be awarded Defendants' profits as a consequence of

. the acts of infringement and that such award be trebled pursuant to 15 U.S.C. §

 1117;

           6.      That Plaintiff be awarded its reasonabl1/ attorneys' fees and expenses

pursuant to 15 U.S.C. § 1117 and O.C.G.A. § 10-1-373;

           7.      That Defendants be ordered to deliver up for destruction all Bootleg

Merchandise and the means of reproducing same following final judgment in this

action pursuant to 15 U.S.C. § 1118; and

           8.      That the Court grant such other relief to which the Plaintiff may be

entitled, or as the Court deems to be reasonable, necessary and just.




                                                21
72702399v .1                                                                   /
              Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 22 of 38




 Dated: July 26, 2021                        Respectfully submitted,

                                             SEYFARTHSHAWLLP

                                             Isl Daniel P. Hart
                                             Daniel P. Hart
                                             Georgia Bar No. 141679
                                             dhart@seyfarth.com
                                             Lauren M. Gregory
                                             Georgia Bar No. 729061
                                             lgregory@seyfarth.com
                                             1075 Peachtree St. NE, Suite 2500
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 885-1500

                                             Bart A. Lazar*
                                             blazar@seyfarth.com .
                                             233 S. Wacker Drive, Suite 8000
                                             Chicago, IL 60606
                                             Telephone: (312) 460-5986

                                             Attorneys for Plaintiff Phish, Inc.

                                             *pro hac vice application to be filed




                                        22
72702399v.l
              Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 23 of 38




                          CERTIFICATE OF COMPLIANCE

          Pursuant to Local Rule 7 .1 (D), the forgoing counsel hereby certify that the

foregoing has been prepared in compliance with Local Rule 5.l(B) in 14-point

New Times Roman type face.




                                            23
72702399v.l
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 24 of 38




                   EXHIBIT A
     Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 25 of 38




  Int. Cls.: 25 and 30
  Prior U.S. qs.: 22, 39, and 46
                                                                   Reg. No. 2,173,816
  United States Patent and Trademark Office                         Registered July 14, 1998

                                  TRADEMARK
                               PRINCIPAL REGISTER


                                  PHISHFOOD



 PHISH, INC. (DELAWARE CORPORATION)            FIRST USE 3-18-1997: IN aJMMERCE
 43 I PINE STREET, SUITE I                  3-18-1997,
 BURLINGTON, VT 05-401 PHISH, INC, (DELA·     FOR: ICE CREAM, FROZEN YOGURT AND
   WARE CORPORATION)                        SORBET, IN CLASS 30 (U.S. CL. 46). ,
                                              FIRST USE 3-18-1997; IN COMMERCE
 431 PINE STREET, SUITE l                   3-18-1997,
 BURLINGTON, VT 05401
                                              SN 75-203,833, PILED 11-25-199~.
    FOR, CLOTHING, NAMELY, T-SHIRTS,
  SHIRTS, HA TS AND JACKETS , IN CLASS 25   RUDY R, SINGLETON, BXAMININO ATTOR·
. (U.S. C~. 22 AND 39).                      NEY




                                                                                 EXIDBIT A - 17
    Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 26 of 38




Int. Cl.: 41
Prior U.S. Cls.: 100, 101, and 107
                                                               Reg. No. 2,096,010
United States Patent and Trademark Office                         Registered Sep, 9, 1997


                            SERVICE MARK
                          PRINCIPAL REGISTER


                                    PHISH



PHISH, INC (DBLAWARE CORPORATION)      BNTBRTAINMENT , IN CLASS 41 (U.S. CLS.
C/0 DIONYSIAN PRODUCTIONS              JOO, 101 AND 107). \                .
431 PINE ST.· SUITE I                    FIRST USE       7-31-1996;   IN       COMMaRCE .
BUR.LJNOTON, UT OS-40\                 7-31-1996.
  FOR: PROVIDING A DATA BASE OF IN-
FORMATION AND INTER.ACtlVB DISCUS-      SN 7.5--076,161, FILBD 3-H-1996.
SION GROUPS ON A GLOBAL COMPUTER
NaTWORK IN THE FIELDS OP MUSIC AND     MARY ROSSMAN, EXAMINING ATI'ORNEY




                                                                                 EXlllBIT A-18
        Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 27 of 38




Int. CI.: 9
Prior U.S. CJs.: 21, 23, 26, 36 and 38
                                                                           Reg. No. 2,029,049
United States Patent and Trademark Office                                      Registered Jen. 7, 1997

                                      TRADEMARK
                                  PRINCIPAL REGISTER



                                           PHISH



PHISH, INC. (DELA WARE CORPORATION)                 FIRST     USE   10--0---1984;   tN   COMMERCE
C/0 DIONYSIAN PRODUCTIONS                        0--0-1987.                                   '
431 PINE ST. • SUITE J
BURLINGTON, VT 05401
                                                   SER. NO. 75--086,498, PILED 4-10-1996.
 FOR: MUSICAL AUDIO AND VIDEO RE-
CORDINGS, IN CLASS 9 (U.S. CLS. 21, 13, 26, 36
AND 38).                                         MARY ROSSMAN, EXAMINING A1TORNEY




                                                                                               EXHIBIT A - 19
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 28 of 38




Int. 0.: 16
Prior U.S. Cls.: 2, 5, 22, 23, 29, 37, 38 and 50
                                                               Reg. No. 2,029,048
United States Patent and Trademark Office                         Registered Jan. 7, 1997

                               TRADEMARK
                           PRINCIPAL REGISTER


                                     PHISH



PHISH, INC. (DELAWARE CORPORATION)      ~NT, IN CLASS 16 (U.S. CLS. 2, 5, 2.2, 23, Z9, 37,
C/O DIONYSIAN PRODUCTIONS               38 ANP SO).
431 PINE ST. SUITE I                      FIRST USE 10-0-1984; IN COMMERCE
BURLINGTON, VT 05401                    1-2-1986.

  FOR: POSTERS, DECALS, CALENDARS,        SER. NO. 7.5-08.5,659, FILED 4-9-1996.
SHEET MUSIC, NEWSLBITERS AND BOOKS
IN THE FIELDS OF MUSIC AND ENTERTAIN-   MARY ROSSMAN, EXAMINING ATI'ORNEY




                                                                              EXHIBIT A - 20
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 29 of 38




Int. Cls.: 16, 25 and 26
Prior U.S. Cls.: 37, 38, 39, 40, 42 and 50
                                                                     Reg. No. 1,917,861
United States Patent and Trademark Office                              Registered Sep. 12, 1995


                                   TRADEMARK
                               PRINCIPAL REGISTER


                                        PHISH



PHJSH, INC. (DELAWARE CORPORATION)              FOR: CLOTH PATCHES FOR CLOTHING, IN
C/0 JOHN PALUSKA                              CLASS 26 (U.S. CLS. 37, 39, 40, 42 AND 50).
DIONYSIAN PRODUCTIONS1632 MASSACHU-             FIRST     USE    3-0-1984;   IN    COMMERCE
 SETTS AVENUE                                 3-0-1984.
LEXINGTON, MA 02173
                                                OWNER OF U.S. REG. NO. 1,782,981.
  FOR: .BUMPER STICKERS, IN CLASS l 6 (U.S.     THE MARK CONSISTS OF A FISH DESIGN
CL. 38).                                      CONTAINING THE TERM "PHISH" STYL-
                                              IZED.                   .
  FIRST USE 3-0-1984; IN COMMERCE
3-0-)984.
  FOR: HATS, T-SHIRTS, SHIRTS, AND JACK-        SER. NO. 74-414,580, FILED 7-16-1993.
ETS, IN .CLASS 25 (U.S. CL. 39),
  FIRST USE 3-0-1984; IN COMMERCE             CHERYL LYNN BLACK, EXAMINING ATTOR·
J-0-1984.                                       NEY




                                                                                  EXHIBIT A - 21
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 30 of 38




Int. Cl.: 41

Prior U.S. CJ.: 107
                                                     ·           Reg. No. 1,782,981
United States Patent and Trademark Office                          Registered July 20, 1993


                               SERVICE MARK
                             PRINCIPAL REGISTER


                                     PHISH



PHISH, INC. (DELAWARE CORPORATION)           FIRST USE     11-1.:.1983;   IN   COMMERCE
168 WEAVER STREET                          10-1-1985.
WINOOSKI, VT 0S404
                                            SER. NO. 74-265,851, FILED 4-14-1992.
  FOR: ENTERTAINMENT IN THE NATURB
OF A MUSICAL GROUP, IN CLASS 41 (U.S. CL
107),                                      HOPE SLONIM, EXAMINING ATTORNEY




                                                                               EXHIBIT A - 22
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 31 of 38




Int. Cls.: 16, 25 and 26

Prior U.S. Cls.: 2,:5, 22, 23, 29, 37; 38, 39, 40, 42 and 50
                                                           Reg. No. 1,930,480
United States Patent and:Trademark Office                             Registered Oct. 31, U95


                                   TRADEMARK
                               PRINCIPAL REGISTER




PHJSH, INC. (DELAWARE CORPORATION).            FOR: CLOTH PATCHES FOR CLOTiiING, IN
C/0 JOHN PALUSKA                              CLASS 26 (U.S. CLS. 37, 39, 40, 42 AND SO).
DIONYSIAN PllODUCTIONSl632 MASSACHU-            FffiST USE 3-0-1984; IN COMMERCE
 SETTS AVENUE                                 3,-0-1984, '
LEXINGTON, MA 02l73
                                                OWNER OF U.S. REG. NO. 1,782,981.
  FOR: BUMPER STICKERS, IN CLASS 16 (U.S.       THE MARK CONSISTS OF A FISH DESIGN
CLS. 2, 5, 22, 23, 29, 31, 38 AND 50), .      CONTAINING 11:IR TERM "PHISH" STYL-
  FIRST USE 3-0-1984; IN COMMERCE             IZED.
3-0-1984.                  .
   FOR: HATS, T-SHillTS, SlilRTS, AND JACK-     SER. NO. 74-414,200, FILED 7-16-1993.
ETS, IN CLASS 25 (U.S. CLS. 22 AND 39).
   FIRST USE 3-0-1984: IN COMMERCE            CHERYL LYNN BLACK, EXAMINlNG ATTOR-
3--0-1984,                                      NEY




                                                                                 EXHIBIT A - 23
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 32 of 38




                  .EXHIBITB .
  Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 33 of 38




Int. Cls.: 9, 25 and 41
Prior U.S. Cls.: 21, 22, 23, 26, 36, 38, 39, 100, 101 and
107
                                                                                 Reg. No. 2,662,635
United States Patent and Trademark Office                                         Re~1ered Dee. 17, 2002


                                         TRADEMARK
                                        SERVICEMAR,K
                                      PRINCJPAL REGISTER



                                         OYSTERHEAD



OYSTERHEAD (CAUFORNIA GENERAL PART-                     FIRST USE 5-4-2000; IK COMMERCE 5-4-2000.
   NERSHIP)
C/O MYMAN, ABELL, FJNID,,[AN, GREENSPAN &
   UGHT, ATTN: ERIC R. GREENSPAN, ESQ,                  FOR: ENTERTAINMENT IK THE NATURE OF A
11777 SAN VIKCENTE BLVD., SUITE 880                   MUSICAL GROUP, IN CL'\SS 41 {U.S. CLS. 100, 101
LOS ANGELES, CA 90049                                 Al\TJ 107).

  FOR: PRERECORDED MUSICAL RECORDINGS,
IN CLASS 9 (U.S. CI..S. 21, 23, 2.6, 36 A:t\"D 38).     FIRST USE 5-4-2000; IK COMMERCE 5-4-2000.

  FIRST USE 10-2-2001; IN COMMERCE 10-2-2001.           SER. NO, 76-337,974, FILED 11-1.5-2001.
  FOR: JACKETS, HATS, SHIRTS AND T-SHIRTS,
IN CLASS 25 (U.S. CI..S. 22 AND 39).                  LESLEY LAMOTHE, ;EXAMINING ATTORNEY




                                                                                             EXHIBIT B - 24
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 34 of 38




                  -EXHIBIT c·
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 35 of 38




Int. Cl.: 25
Prior U.S. Cls.: 22 and 39
                                                                Reg. No. 2,0~,310
United States Patent and Trademark Office                        Registered Mer. 25, 1991


                               TRADEMARK
                             PRINCIPAL REGISTER


                              GAMEHENDGE



ANASTASIO, TREY. (UNITED STATES   cm-    SHORTS AND PONCHOS, IN CLASS 25 (U.S.
 ZEN)               .                    CLS. 22 AND 39),
C/0 DIONYSIAN PRODUCTIONS                  FIRST USB 7-22-1996; IN COMMERCE
1632 MASSACHUSETTS AVE.                  7-22-1996.
LBXINGTON, MA 02173
                                          SN 74--718,227, FILED 8-2.l-199S.
  FOR: CLOTIIlNG, NAMELY, HATS, T-
SHIRTS, SHIRTS, JACKETS, PANTS, SOCKS,   CARYN HINES, EXAMINING ATIORNEY




                                                                              EXHIBIT C - 25
  Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 36 of 38




Int. CJ.: 16
Prior U.S. Cls.: 2, 5, 22, 23,-29, 37, 38, and 50,
                                                                           Heg. No. 2,053,513'
United States Patent and Trademark Office                                    Registered Apr, 15, 1997


                                        TRADEMARK
                                     PRINCJPAL REGISTJm



                                      GAMEHENDGE



ANASTASIO, TREY (UNITED STATRS CITT-               MUSIC AND ENTE.RTArNMT':NT, TN CLASS 16
  7,F.1')                        '                 (U.S. CLS. 2, 5, 22, 2:1, 29, .n, 38 AND 50),
C/0 DIONYSIAN l'RODUCTIONS                           PIRST USE 7-22-1996; IN COMMERCF.-
1632 MASSACHllSF.TTS AVE.                          7-22-1~96.
LEXINGTON, MA 02173
  FOR:      BUMJ'F..R   STICKl!RS,    POSl'F.RS,    SN 74-717,95•4, f-'JU3D R-21-1995.
Df.:C/\l,S, CALENDARS. srmffr MUSI<.~ :-,.mws-
LETTERS AND BOOKS JN TllI!. Fll:.LDS OF            CARYN Tlll>:ES, EXAMINING ATTORNEY




                                                                                         EXHIBIT C - 26
Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 37 of 38




                   EXHIBITD
       Case 1:21-cv-02982-SDG Document 1 Filed 07/26/21 Page 38 of 38



                                             (




 Int, CI,: -36
 Prior U.S. Cls.: 100, 101 and 102
                                                                 Reg. No. 2,247,438
 United States Patent and Trademark Office                        Registered May     25, 1999

                               SERVICE MARK
                            PRINCIPAL REGISTER


                               WATERWHEEL




WATERWHEEL FOUNDATION,       INC.,   1RE     FIRST USE     4-22-1997;   IN   COMMERCE.
  (VERMONT CORPORATION)                    4-22-1997,.
431 PINE STRE.BT, SUITE 1
BURLINGTON, Vf 0S401
                                            SBR. NO, 75-410,790, FILED 12-24-1997.
  FOil: CHARITABLE FUND RAISING AND
DISTRIBUTION OF FUNDS TO CHARmBS, JN
CLASS 36 (U.S. CLS. 100, IOI AND 102).     CRAIG D. TAYLOR, EXAMINING ATTORNEY

                                                                                                       . ',




                                                                                      EXHIBIT D - 27
